Citation Nr: 1312512	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  10-29 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to recognition as a "child" of the Veteran for the purpose of receiving dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C. § 1318.

2.  Entitlement to accrued benefits.

3.  Entitlement to death pension benefits.

4.  Entitlement to burial benefits. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran had active service from June 1955 to June 1957.  He died in December 2008.  The appellant is the Veteran's daughter. 

This case is before the Board of Veterans' Appeals (Board) on appeal from April 2009 and September 2009 determinations by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In September 2011, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.
The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 

During the September 2011 hearing, the appellant raised the issue of service connection for the cause of the Veteran's death.  The claim had been previously denied in an unappealed rating decision of September 2009.  As such, the issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for the cause of the Veteran's death is referred to the Agency of Original Jurisdiction for appropriate action.

The issue of entitlement to burial benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC, for additional development.  VA will notify the appellant if further action is required on her part. 


FINDINGS OF FACT

1.  The appellant was born in September 1963 and attained the age of 18 in September 1981; she did not become permanently incapable of self-support prior to attaining 18 years of age; and she is not between the ages of 18 years and 23 years and pursuing a course of instruction at an approved educational institution. 

2.  At the time of his death, the Veteran did not have a claim pending for VA benefits and there were no due and unpaid periodic monetary benefits to which he was entitled to receive on the basis of evidence in the file.

3.  The Veteran had no wartime service.


CONCLUSIONS OF LAW

1.  The criteria for recognition of the appellant as the "child" of the Veteran for the purpose of receiving DIC have not been met. 38 U.S.C.A. §§ 101(4), 1310 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.5, 3.57(a) (2012). 

2.  The criteria for the award of accrued benefits have not been met.  38 U.S.C.A. §§ 101(4), 5121 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.57(a), 3.160, 3.1000 (2012).

3.  The criteria for the award of death pension benefits have not been met.  38 U.S.C.A. §§ 101, 1521 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.2, 3.3, 3.57(a), 3.314 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the effective-date element of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the claims decided herein, the pertinent facts are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claims, and no further action is required to comply with the VCAA or the implementing regulation.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Regardless, in April 2009, prior to the initial adjudication of the claims, the RO sent the appellant complete VCAA notice.


The Board also finds that the appellant has been afforded adequate assistance in regard to the claims.  Verification of the Veteran's service is associated with the file.  The appellant also provided testimony at a hearing before the Board in 2011, which identified the issues on appeal and discussed the evidence that would be needed to support the claims.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In sum, the Board is satisfied that that any procedural errors in the originating agency's development and consideration of the claims were insignificant and not prejudicial to the appellant.  Accordingly, the Board will address the merits of the claims.

II.  Legal Criteria 

When a veteran dies after 1956 from a service-connected disability, DIC shall be paid to the Veteran's surviving spouse, child, or parent.  38 U.S.C.A. § 1310(a); 38 C.F.R. § 3.5. 

Upon the death of a veteran, periodic monetary benefits to which he was entitled on the basis of evidence in the file at the date of death, and due and unpaid prior to death, may be paid to the Veteran's spouse, child, or dependent parent.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  In order to support a claim for accrued benefits, the veteran or other payee must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).


The child of a veteran is entitled to receive VA improved (nonservice-connected) death pension, in pertinent part, if the veteran had qualifying service or at the time of death.  38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3, 3.314(b).  A veteran has met the necessary service requirements if he served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a). 

The "Korean War" ended January 31, 1955 and the "Vietnam Era" did not begin until February 28, 1961, for those who served in the Republic of Vietnam prior to August 5, 1964.  See 38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2.

The definition of the term "child," as defined for the purposes of establishing dependency status, means an unmarried person who is a legitimate child; a child legally adopted before the age of 18 years; a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household at the time of the Veteran's death; or an illegitimate child.  In addition, the child must be someone who: (1) is under the age of 18 years; (2) before reaching the age of 18 years became permanently incapable of self-support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a). 

Rating determinations regarding incapacity for self-support will be made solely on the basis of whether the child is permanently incapable of self-support through his own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Rating criteria applicable to disabled Veterans are not controlling.  38 C.F.R. § 3.356(2). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

III.  Factual Background and Analysis 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The service department has confirmed that the Veteran served on active duty from June 1955 to June 1957.  Searches for the Veteran's complete service treatment records at the National Personnel Records Center were unsuccessful.

Following service, the Veteran submitted a claim of entitlement to nonservice-connected pension in August 1993.  He was notified that his claim was denied in October 1993.  He did not appeal this decision and it became final.

The Veteran died in December 2008.  The appellant was 35 years old at the time of the Veteran's death.  She contends that she is entitled to DIC benefits, accrued benefits for nonservice-connected pension and death pension benefits as the child of the Veteran.  

During the September 2011 travel Board hearing, the appellant essentially testified that she had never been incapable of self-support by reason of physical or mental defects, and had never depended upon the Veteran for support after she became an adult.  She also maintained that her father had wartime service during the Korean War, but was unable to prove this because his service records had been lost.

Recognition as a "Child" of the Veteran for the Purpose of Receiving DIC

After careful consideration, the Board finds that the appellant is not eligible for any award of DIC because she is not a "child" of the Veteran.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Specifically, as discussed above, she does not qualify as a "child" since she is not under the age of 18 years; is not between the ages of 18 years and 23 years and pursuing a course of instruction at an approved institution; and did not become permanently incapable of self-support before reaching the age of 18 years.  The appellant does not argue the contrary.

As the pertinent facts are not in dispute and the law is dispositive, this claim must be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



Accrued Benefits

With respect to the appellant's claim for accrued benefits, the record reflects that no claims were pending at the time of the Veteran's death in December 2008.  Nor was he entitled to any benefits under an existing rating or decision.  See 38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).  Thus, accrued benefits must be denied.

Moreover, as noted above, the appellant is not eligible to receive any accrued benefits because she is not a "child" of the Veteran.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  

As the pertinent facts are not in dispute and the law is dispositive, this claim must be denied because of the absence of legal merit.  Sabonis, 6 Vet. App. 426. 

Death Pension

Although the Veteran's service treatment records are not available, his dates of service have been conclusively verified for the record.  The record contains the Veteran's Certification of Military Service that reflects that he did not serve on active duty during a period of war.  Therefore, the criteria for death pension are not met.

Moreover, as noted above, the appellant is not eligible to receive any accrued benefits because she is not a "child" of the Veteran.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  

As the pertinent facts are not in dispute and the law is dispositive, this claim must be denied because of the absence of legal merit.  Sabonis, 6 Vet. App. 426.


IV.  Conclusion

The Board acknowledges that the appellant provided care for the Veteran during his lifetime, and that the Veteran's death was a significant loss for the appellant.  However, the Board is bound by the law and without the authority to grant benefits on any other basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). The Board notes that, "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).


ORDER

Entitlement to recognition as a "child" of the Veteran for the purpose of receiving DIC under the provisions of 38 U.S.C. § 1318 is denied.

Entitlement to accrued benefits is denied.

Entitlement to death pension benefits is denied.


REMAND

One of the matters the Board must address is which issue or issues are properly before the Board.  An appeal to the Board is initiated by a notice of disagreement (NOD) and completed by a substantive appeal after a statement of the case (SOC) is furnished.  In essence, the following sequence is required: There must be a decision by the RO; the claimant must timely express disagreement with the decision; VA must respond by issuing an SOC; and finally the claimant, after receiving the SOC, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202 and 20.203. 

Here, a September 2009 determination by the RO denied entitlement to VA burial benefits.  Later that some month, the appellant expressed disagreement with this denial.  The filing of a timely NOD initiates the appeal process.  As an SOC has not been issued in this matter, the Board is required to remand the matter for such action.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, this case is REMANDED to the RO or the AMC for the following actions: 

1.  The RO or the AMC should issue an SOC to the appellant addressing the issue of entitlement to burial  benefits.  It should also inform her of the requirements to perfect an appeal with respect to the new issue. 

2.  If the appellant perfects an appeal with respect to the burial benefits issue, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


